OPINION — AG — ** SCHOOL DISTRICT — UPKEEP OF INSURANCE — ANNEXED DISTRICT ** WHERE A SCHOOL DISTRICT HAVING A SCHOOL BUILDING HAS BEEN ANNEXED TO ANOTHER, THE BOARD OF EDUCATION OF THE ANNEXING DISTRICT MAY REQUIRE ANY NON SCHOOL OR UNOFFICIAL GROUP DESIRING TO USE THE BUILDING TO "PAY THE UPKEEP AND INSURANCE" ON THE BUILDING, AND THAT SAID BOARD OF EDUCATION MAY LEGALLY REFUSE TO PERMIT ANY GROUP OR ORGANIZATION TO USE SUCH BUILDING, IF THE UPKEEP AND INSURANCE IS NOT PAID THEREFOR. (PUBLIC USE, PUBLIC GROUP, ORGANIZATION, MAINTENANCE) CITE: 70 O.S. 4-35 [70-4-35], 70 O.S. 7-6 [70-7-6] (J. H. JOHNSON)